Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-16-00345-CR

                                        Gerardo VENEGAS,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 341st Judicial District Court, Webb County, Texas
                               Trial Court No. 2014CRH001475 D3
                        Honorable Rebecca Ramirez Palomo, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 22, 2016

DISMISSED

           The State has filed a motion to dismiss this appeal because the appellant escaped from

custody and has not been recaptured or voluntarily returned to lawful custody with the state. The

motion is supported by an affidavit stating appellant escaped from custody during his trial, was

convicted in abstentia on May 23, 2016, and had not returned to custody as of June 16, 2016. The

motion is granted, and the appeal is dismissed. TEX. R. APP. P. 42.4.

                                                  PER CURIAM

DO NOT PUBLISH